t c memo united_states tax_court jennifer a lestrange petitioner v commissioner of internal revenue respondent docket no filed date gerald a holmes for petitioner bryan e sladek for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure the court must decide whether petitioner is entitled to an earned_income_credit in the amount of dollar_figure for the taxable_year in issue this case was submitted fully stipulated pursuant to rule the stipulated facts are so found petitioner resided in santa rosa california when her petition was filed petitioner has a son treymaine d wilkins treymaine treymaine was approximately 2½ years old at the end of with the exception of date from date through date petitioner and treymaine resided with charlene groom petitioner's mother and treymaine's grandmother grandmother pincite different residences in california the grandmother rented the residences petitioner paid one-half of the rent and utilities for the exclusive use of a bedroom and shared use of the common areas petitioner paid for food for treymaine and herself apparently heather lestrange heather the grandmother's other daughter and petitioner's sister also lived in the residences petitioner was employed by the target division of dayton hudson corporation she earned dollar_figure and reported a rounded- off amount of dollar_figure on her return the grandmother's adjusted_gross_income was greater than petitioner's adjusted_gross_income in on her federal_income_tax return petitioner claimed an earned_income_credit she identified treymaine as her qualifying_child within the meaning of sec_32 on her federal_income_tax return the grandmother claimed an earned_income_credit the grandmother identified her daughter heather as her qualifying_child on her return respondent determined that petitioner was not entitled to an earned_income_credit for petitioner bears the burden to prove that respondent's determination is incorrect rule a 290_us_111 sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 provides that an eligible_individual means any individual who has a qualifying_child for the taxable_year sec_32 defines qualifying_child in pertinent part as follows qualifying_child -- a in general --the term qualifying_child means with respect to any taxpayer for any taxable_year an individual-- i who bears a relationship to the taxpayer described in subparagraph b ii who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year iii who meets the age requirements of subparagraph c and iv with respect to whom the taxpayer meets the identification requirements of subparagraph d respondent on brief admits that sec_32 consists of four elements the parties agree that treymaine has satisfied these four elements of sec_32 with respect to petitioner however respondent contends that sec_32 precludes petitioner from being an eligible_individual with respect to treymaine for the year in issue sec_32 provides if or more individuals would but for this subparagraph and after application of subparagraph b be treated as eligible individuals with respect to the same qualifying_child for taxable years beginning in the same calendar_year only the individual with the highest adjusted_gross_income for such taxable years shall be treated as an eligible_individual with respect to such qualifying_child respondent argues that treymaine was a qualifying_child with respect to both petitioner and the grandmother for therefore respondent contends that because the grandmother had the higher adjusted_gross_income in sec_32 precludes petitioner from being an eligible_individual with respect to treymaine for that year petitioner observes that because the grandmother did not identify treymaine on her federal_income_tax return as her qualifying_child all four of the requirements of sec_32 were not met by the grandmother consequently treymaine is not a qualifying_child with respect to the grandmother thus sec_32 does not apply because petitioner and the grandmother are not eligible individuals with respect to the same qualifying_child respondent refers to the legislative_history of the omnibus budget reconciliation act of publaw_101_508 sec a 104_stat_1388 the act that enacted the qualifying_child test respondent then contends that if a child satisfies the relationship abode and age requirements found in sec_32 ii and iii the child is a qualifying_child respondent claims the identification requirement found in sec_32 is merely a requirement to report the name age and taxpayer_identification_number of an individual who is otherwise a qualifying_child on brief respondent argues that congress imposed the identification requirement simply to ease administration of the law and reduce respondent's administrative burden see h conf rept pincite 1991_2_cb_560 yet the legislative_history cited above shows that there are four requirements to meet the definition of a qualifying_child in fact respondent so admits on brief the starting point for interpreting a statute is the language of the statute itself 447_us_102 if the language of the statute is plain clear and unambiguous 'the sole function of the courts is to enforce it according to its terms ' 489_us_235 quoting 242_us_470 thus as long as the statutory language is clear and unambiguous there generally is no need for courts to inquire beyond the plain language of the statute absent absurd unreasonable or futile results there is no more persuasive evidence of the purpose of a statute than the words by which the legislature undertook to give expression to its wishes 310_us_534 sec_32 defines an eligible_individual as an individual who has a qualifying_child for the taxable_year a qualifying_child is an individual who satisfies a relationship_test an abode test an age_test and for whom the taxpayer satisfies an identification requirement sec_32 i - iv these requirements are conjunctive for the year in issue treymaine met the requirements of sec_32 ii iii and iv with respect to petitioner with respect to his grandmother treymaine only met the requirements of sec_32 ii and iii what is significant here is that the grandmother did not identify treymaine as her qualifying_child on her federal_income_tax return and thus failed to satisfy the requirement of sec_32 accordingly treymaine is not a qualifying_child with respect to his grandmother because petitioner and the grandmother are not eligible individuals with respect to the same qualifying_child sec_32 does not preclude petitioner from entitlement to an earned_income_credit for we cannot say that this conclusion is so bizarre that congress could not have intended it 498_us_184 the language of sec_32 is sufficiently clear to be dispositive of the issue at hand w hen a statute speaks with clarity to an issue judicial inquiry into the statute's meaning in all but the most extraordinary circumstance is finished 505_us_469 the parties agreed that petitioner would be entitled to a refund of dollar_figure if decision were entered in her favor in this case decision will be entered for petitioner
